Title: From James Madison to William S. Stone, 1 July 1819
From: Madison, James
To: Stone, William S.


Dear SirMontpellier July 1. 1819
The Marshall I see has advertized for sale on saturday in Fredg. a piece of land which was mortged by Mr. Strode for a debt to me. Having no other prospect of being paid but from that property, and as it will probably not sell for the amount of the debt, it will be prudent to be myself the purchaser. My nephew Robt. Madison will be in Fredg. and be a bidder in my behalf: if nothing shd. happen to prevent him. Should he be not there, may I ask the favor of you, to have the purchase made for me, unless, which is not probable, there should be other bids approaching the amount of the debt; wch. I suppose must be $15 or 1600. The decree of the Ct. will shew what it is. Friendly respects
James Madison
